PER CURIAM.
We reverse the restitution order entered in favor of Okeechobee County Fire Rescue. Pursuant to section 775.089(l)(c), Florida Statutes (1997), Okeechobee County Fire Rescue is not a victim in this case. See § 775.089(l)(e), Fla. Stat. (1997); see also Longo v. State, 580 So.2d 212 (Fla. 4th DCA 1991)(holding that it is improper for a court to order that restitution be paid to persons not named in the information). On remand, the trial court is directed to amend the restitution order in favor of the victim, Paula Pinto, to add the $176.85 cost of ambulance transportation.
REVERSED AND REMANDED.
FARMER, KLEIN and SHAHOOD, JJ., concur.